 



Exhibit 10.3
AMENDMENT NUMBER 3
TO AMENDED AND RESTATED GUARANTY
     THIS AMENDMENT NUMBER 3, dated as of July 16, 2007 (the “Amendment”) to the
Amended and Restated Guaranty, dated as of July 19, 2001 (together with any
amendments and supplements, the “Guaranty”), between THE CRONOS GROUP, as the
Guarantor (together with its successors and permitted assigns, the “Guarantor”),
and FORTIS BANK (NEDERLAND) N.V., in its capacity as Agent (together with its
successors and permitted assigns, the “Agent”) and in its capacity as a
Noteholder (in such capacity, “Fortis” or the “Noteholder”).
W I T N E S S E T H:
     WHEREAS, the Guarantor, the Agent and the Noteholder have previously
entered into the Guaranty; and
     WHEREAS, the parties desire to amend the Guaranty in order to modify
certain provisions of the Guaranty;
     NOW THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:
          SECTION 1. Defined Terms. Capitalized terms used in this Amendment and
not otherwise defined herein shall have the meanings assigned in the Guaranty,
or, if such terms are not defined therein, as defined in that certain Third
Amended and Restated Loan Agreement, dated as of August 1, 2005 (the “Loan
Agreement”), among Cronos Finance (Bermuda) Limited, the Agent and the
Noteholder.
          SECTION 2. Full Force and Effect. Other than as specifically modified
hereby, the Guaranty shall remain in full force and effect in accordance with
the terms and provisions thereof.
          SECTION 3. Amendments to the Guaranty. Effective upon the execution
and delivery hereof, the proviso at the end of Section 2(a) of the Guaranty is
hereby amended and restated to read as follows:
“provided, however, that, subject to the provisions of Section 15 hereof, the
maximum aggregate amount of funds paid by the Guarantor under this Guaranty
(such maximum aggregate amount, the “Aggregate Maximum Guaranteed Payment”)
throughout the entire term of this Guaranty shall not exceed an amount equal to
One Hundred Twenty Million Dollars ($120,000,000) plus any additional amounts
for unpaid accrued interest, fees or other payments owed by the Issuer pursuant
to the Transaction Documents.”; and
          SECTION 4. Confirmation of Guarantee. The Guarantor hereby
(i) ratifies and confirms its Guaranty to the Agent for the benefit of the
Noteholder, (ii) confirms that such

 



--------------------------------------------------------------------------------



 



Guaranty extends to the Outstanding Obligations under the Loan Agreement, as
such agreement was amended as of July 16, 2007, and (iii) confirms that such
Guaranty continues in full force and effect.
          SECTION 5. Representations and Warranties. The Guarantor hereby
confirms that each of the representations and warranties set forth in Section 5
of the Guaranty are true and correct as of the date first written above with the
same effect as though each had been made as of such date, except to the extent
that any of such representations and warranties expressly relate to earlier
dates.
          SECTION 6. Effectiveness of Amendment.
          (a) This Amendment shall become effective as of the date first
referenced above.
          (b) This Amendment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.
          (c) On and after the execution and delivery hereof, (i) this Amendment
shall be a part of the Guaranty, and (ii) each reference in the Guaranty to
“this Agreement” or “hereof”, “hereunder” or words of like import, and each
reference in any other document to the Guaranty shall mean and be a reference to
the Guaranty as amended or modified hereby.
          SECTION 7. Execution in Counterparts. This Amendment may be executed
by the parties hereto in separate counterparts, each of which shall be deemed to
be an original and all of which shall constitute together but one and the same
agreement (counterparts executed by facsimile to be valid as originals).
          SECTION 8. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CONFLICT
OF LAW PRINCIPLES (EXCEPT FOR SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK.
[Signature pages follow]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment on the date first above written.

            THE CRONOS GROUP
      By:   /s/ Dennis J. Tietz         Name:   Dennis J. Tietz        Title:  
Director   

Amendment No. 3 to A&R Guaranty





--------------------------------------------------------------------------------



 



         

            APPROVED AND ACCEPTED:


FORTIS BANK (NEDERLAND) N.V.,
as Agent and Noteholder
      By:   /s/ Merijn Zondag         Name:   Merijn Zondag        Title:  
Managing Director              By:   /s/ M.P. Nijs         Name:   M.P. Nijs   
    Title:   Senior Manager     

Amendment No. 3 to A&R Guaranty

